DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose predicting an application “responsive to detecting the event and determining that the current location corresponds to one of the plurality of historical locations,” as required by amended claim 1.  The examiner respectfully submits that the Lee reference teaches this subject matter.  Lee describes a wide variety of “conditions” which, when met, cause a predicted application to be recommended.  These conditions include detecting an “event” (connection to a vehicle entertainment system - see [0037]) as well as determining the current location “being one of a plurality of historical locations where the computing device has previously been located” (see [0045]: “Additionally, or alternatively, after the user launches the application a threshold quantity of times at a particular location (e.g., at work), user device 210 may present the application on the home screen when user device 210 is located at the particular location (e.g., at work).”).  Lee discloses at [0046] that “multiple conditions may be required” for an application to be predicted, and [0071] describes that various combinations of features are included in the scope of the disclosure.  
Given the above-described teachings of Lee, the skilled artisan would conclude that the reference discloses that an application prediction is made “responsive to detecting the event and determining that the current location corresponds to one of the plurality of historical locations,” as required by amended claim 1.
Applicant’s amendment overcomes the §112(a) rejections that were described previously.  However, the changed claim scope requires the previous indication of allowable subject matter to be withdrawn.  See the prior art rejections below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,805,683 in view of Lee and Arora (cited below). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application recite only an obvious variant of the claims of the patent.  For example, claim 1 of the patent recites all subject matter of instant claim 1 except limitations relating to the low-power mode and details of the automotive entertainment device.  Modification of claim 1 of the patent to include this functionality would have been obvious for the same reasons as are set forth in the §103 rejections below.  All other claims of this application find corresponding subject matter in, or are obvious variants of, the claims of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Pub No. 20140123022 in view of Arora, US Pub No. 20160286032, in view of Sadasivam et al., US Pub No. 20150253351.

As to claim 1 Lee discloses a method comprising: 
detecting, by a computing device, an event corresponding to an activity of a user in relation to the computing device, wherein the event comprises the computing device connecting to an automotive entertainment device ([0033], [0037], [0062] – connection via Bluetooth to a vehicle’s network (entertainment device) is detected); 
determining, by the computing device, a current location of the computing device as being one of a plurality of historical locations where the computing device has previously been located ([0032] – device location is detected.  [0045] – it is determined if the user is at a location where an application previously was frequently located); 
responsive to detecting the event and determining that the current location corresponds to one of the plurality of historical locations, predicting, by the computing device, an application likely to be invoked by the user based on: the detected event, the current location, and historical event data ([0014], [0029], [0035]-[0037], [0045]-[0046] – based on multiple conditions that include current location, peripheral connection, and past behavior, the system predicts an application that is likely to be used.  See also [0071], which describes that various combinations of these features are included in the scope of the disclosure).
Lee fails to disclose automatically launching, by the computing device, the predicted application in response to predicting that the application is likely to be invoked by the user; sending, by the computing device, a priming command to the predicted application, the priming command comprising contextual information specifying a current context of the computing device, the current context including the detected event and the current location.
However, in an analogous art, Arora discloses 
automatically launching, by the computing device, the predicted application in response to predicting that the application is likely to be invoked by the user ([0026] – the application is pre-launched automatically); and
sending, by a computing device, a priming command to a predicted application, the priming command comprising contextual information specifying a current context of the computing device ([0026], [0039], [0047] – content for an application is pre-loaded based on contextual information (previous access patterns, time, etc.).  This describes a priming command to the application including the contextual information).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Lee with the teachings of Arora by utilizing the context information of Lee (peripheral connection and location) to prime an application by pre-fetching relevant data.  The motivation for this modification would have been to enable the predicted application and its content to load faster (see Arora [0036]).  When making this modification, the skilled artisan would have found it obvious to include the context information disclosed by Lee (the detected event and the location) in the priming command, as this would result in improved accuracy in pre-fetching the predicted application and its content.
Lee fails to disclose detecting and determining in a low power state, wherein a display of the computing device is inactive when the computing device is in the low power state.  
However, in an analogous art, Sadasivam discloses detecting events and determining location in a low power state, wherein a display of the computing device is inactive when the computing device is in the low power state ([0034], [0057], [0067] – events and location are detected in a low power mode and are used to predict future usage).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Lee with the teachings of Sadasivam, the rationale being to enable the prediction to occur in an “always on” state, thereby “delivering a better user experience” (Sadasivam [0057]).

As to claim 4 the system of Lee, Arora, Sadasivam, and Chutorash discloses predicting, by the computing device, the one or more media items that the user is likely to select, wherein the priming command sent to the predicted application includes an identifier corresponding to the one or more media items (Arora [0039], [0047]).

As to claim 6 the system of Lee, Arora, Sadasivam, and Chutorash discloses determining, by the computing device, device movement using an accelerometer of the computing device, wherein the contextual information includes the device movement (Lee [0037]).

As to claim 7 the system of Lee, Arora, Sadasivam, and Chutorash, as described in the rejection of claim 1, discloses the detected event comprises arrival of the computing device at the location (Lee [0037], Arora [0047]), and wherein the computing device detects the event while the computing device is locked (Sadasivam [0067]).

As to claims 8, 11, and 13-14 see rejection of claims 1, 4, and 6-7, respectively.  The system of Lee, Arora, Sadasivam, and Chutorash further discloses a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, causes the method of claims 1-7 (Lee Fig. 3).

As to claims 15, 18, and 20 see rejection of claims 1, 4, and 6-7, respectively.  The system of Lee, Arora, Sadasivam, and Chutorash further discloses a computing device, comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, causes the method of claims 1-7 (Lee Fig. 3).

Claims 2, 9, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Arora, and Sadasivam, as applied above, and further in view of Chng et al., US Pub No. 20160098076.

As to claims 2, 9, and 16 the system of Lee, Arora, and Sadasivam discloses that the priming command is configured to cause the predicted application to load one or more media items into memory associated with the predicted application (Arora [0039], [0047]).
The system fails to disclose that the predicted application is automatically launched by the computing device while in a locked state.
However, in an analogous art, Chng discloses a predicted application that is automatically launched by the computing device while in a locked state ([0040], [0080] – predicted applications are automatically run in a display-off active state, which is a lock state).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee, Arora, and Sadasivam with the teachings of Chng, the motivation being to enhance use experience by enabling the predicted content to be readily available for the user (see Chng [0081]).

Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Arora, and Sadasivam, as described above, and further in view of Chutorash (cited previously).

As to claim 3 the above-described system of Lee, Arora, and Sadasivam discloses receiving, by a computing device from a predicted application, application data describing one or more media items loaded by the predicted application in response to sending a priming command; and presenting, by the computing device, the application data on a second graphical user interface (GUI) of the computing device separate from a first GUI of the predicted application ([0069], Fig. 7C – content from a predicted application (i.e. the contact information shown in the phone app icon) is shown on the lock screen, in a 2nd GUI different from the phone GUI).
This system does not disclose a second GUI, wherein the automotive entertainment device comprises the second GUI.
However, in an analogous art, Chutorash discloses an automotive entertainment device comprising a second GUI different from a lock screen GUI (Chutorash Fig. 3). 
It would have been obvious to a skilled artisan before the invention was effectively filed to modify the system of Lee, Arora, and Sadasivam with the teachings of Chutorash, the rationale being to provide users with a way to quickly access predicted content.

As to claim 5 the system of Lee, Arora, Sadasivam, and Chutorash discloses presenting, by the computing device, application data on a graphical user interface (GUI) of the automotive entertainment device separate from a GUI of the predicted application; and receiving, by the computing device from the automotive entertainment device, user input for the predicted application entered via the GUI of the automotive entertainment device (Chutorash [0048] and Fig. 3).

As to claims 10 and 12 see rejection of claims 3 and 5, respectively.
As to claims 17 and 19 see rejection of claims 3 and 5, respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/           Primary Examiner, Art Unit 2423